Defendant, on exceptions before sentence, contends that his conviction of possessing intoxicating liquor should be set aside for two reasons: *Page 36 
1. That his arrest and the incidental search of his person violated his constitutional right to be secure against unreasonable searches and seizures, and that the court, on motion, ought to have suppressed the evidence. The arresting officers testified that they found defendant intoxicated in a public place. Defendant denied having been intoxicated. The court found the truth to be with the officers. The denial of the motion, so supported, must stand. That an officer, in such circumstances, may arrest without warrant and may make the incidental search, needs no citation of authority.
2. That prejudicial testimony was admitted. Admittedly defendant possessed the intoxicating liquor. The court might well have instructed the jury that it was their duty to convict, as indicated in People v. Heikkala, 226 Mich. 332. Therefore the testimony is held to be without prejudice.
Judgment advised.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred.